Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1975, which reversed the decision of a referee and sustained the initial determination of the Industrial Commissioner that claimant was disqualified from receiving benefits effective October 23, 1974 because he voluntarily left his employment without good cause. Claimant’s testimony as to his reasons for leaving employment, being contrary to the employer’s version, presented factual issues which were within the sole province of the board. Since its determination is supported by substantial evidence, it must be affirmed (Matter of Rubinstein [Catherwood] 33 AD2d 950). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Herlihy and Reynolds, JJ., concur.